DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 11/19/2020 are acknowledged.  Claim 1 is amended; claims 7-8, 10-11, 14, 16-17 and 19 are canceled; claims 1-6, 9, 12-13, 15, 18 and 20-22 are pending; claims 12-13, 18 and 20 are withdrawn; claims 1-6, 9, 15 and 21-22 will be examined on the merits.


Claim Rejections - 35 USC § 112
The rejection of claims 1-6, 9, 15 and 21-22 under 35 U.S.C. § 112(a), as set forth at pp. 2-4 of the previous Office Action, is withdrawn in view of the amendment of the claims.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9, 15 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.  
Claim 1 has been amended to recite, inter alia, “masking light reflected, scattered, or diffused by the lid based on the determined distance in order to distinguish an artefact caused by the lid of the closed device using the captured two-dimensional image in order to have the detected light reflected, scattered, or diffused be from the membrane or from the surface of the agarose medium or by the micro-colonies on the membrane or by the micro-colonies on the agarose medium”; however, the original filing does not disclose performing masking in order to distinguish artefacts.
What the original disclosure does teach is distinguishing artefacts from actual microcolonies by examining two-dimensional images from the camera ([0077], [0083], [0086]) wherein the artefacts can be caused by the lid of the closed device or by dust, scratches, droplets or the edge or rim of the dish ([0060], [0077], [0083]), then masking any artefactual light coming from the lid ([0074], [0076]) when the artefactual signal cannot be avoided by the geometry of the membrane and lid [0075-6].  Thus, the original disclosure does not disclose performing masking in order to distinguish artefacts; hence, the claim amendment constitutes new matter and claim 1 is rejected 
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on p. 9 regarding the previous rejection of claims 1-6, 9, 15 and 21-22 under 35 U.S.C. 112(a) for failing to comply with the written description requirement because the claims constitute new matter set forth on pp. 2-4 of the previous Office action are moot as the rejection has been withdrawn.  However, the claim amendments introduce other new matter as set forth in the rejection above.

Claim Rejections - 35 USC § 103
The rejection of claims 1-6, 9, 15 and 21-22 under 35 U.S.C. § 103(a) over Dupoy et al., US 2015/0268163 (US PG-Pub cite 2, IDS, 10/21/2016; herein “Dupoy”) in view of Sweet, US 3736432 (US Patent cite 1, IDS, 10/21/2016; herein “Sweet”) and Petersen et al., 2012 (NPL cite 3, IDS, 10/21/2019; herein “Petersen”) as set forth at pp. 5-14 of the previous Office Action, is withdrawn in view of the amendment of the claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9, 15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dupoy et al., US 2015/0268163 (US PG-Pub cite 2, IDS, 10/21/2016; herein “Dupoy”) in view of Straus, US 2003/0143580 (cite A, attached PTO-892; herein “Straus”), Sweet, US 3736432 (US Patent cite 1, IDS, 10/21/2016; herein “Sweet”) and Petersen et al., 2012 (NPL cite 3, IDS, 10/21/2019; herein “Petersen”).
Dupoy teaches methods for detecting microcolonies growing on an agar medium in a closed Petri dish with the lid on, i.e. on an agar medium of a sample, in a closed device (Abst.; [0001-6], [0027]; Figs. 1-3) wherein the closed device has a determined distance between the lid on the closed Petri dish and the surface of the agar medium determined by the height of the Petri dish, wherein the detection comprises: irradiating the sample with 532 nm light emitted from a light source positioned such that the light beam is directed obliquely toward the lid of the closed Petri dish [0028], i.e. irradiating the sample with light emitting at a wavelength less than 600 nm from a light source positioned such that the light is incident at a non-zero angle, called β herein, with respect to the normal to the surface of the agar medium from outside the device.  Dupoy teaches this is followed by acquiring an image of a portion of the surface of said culture medium illuminated by said light beam [0006] with a camera wherein the direction of the emitted light (illumination angle β) and the direction of observation of the camera (imaging angle α) form a non-zero angle and detecting the bacterial colonies with the reflected light [0029-32], i.e. imaging an imaged incident area of the light on the surface of the agar medium by means of a light receiving element having an array of pixel 
Dupoy teaches that the microcolonies are on the surface of a culture medium in a container with at least one translucent face (Abst.) and teaches that the culture medium can be opaque or scattering [0027] but doesn’t teach that the culture medium can be a membrane, such as a membrane placed on nutrient agar.  However, a person of ordinary skill in the art at the time of filing would have found it obvious for the culture medium comprising bacterial microcolonies on the surface in Dupoy to be a membrane as taught by Straus.
Straus teaches methods for detecting microcolonies of microbial samples (Abst.) by an optical method similar to that of Dupoy wherein the samples are irradiated with light at a non-zero angle from the normal of the membrane, imaging the light reflected from the sample by an imaging device and detecting the presence of the microcolonies on the membrane ([0195-7], Figs. 3-4) wherein the bacterial cells are deposited and grown on a filtration membrane on nutrient agar plate or deposited and grown directly on the agar plate ([0036], [0148-9], [0182-5], [0227]).
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious for the method of Dupoy to be practiced wherein the surface of the culture medium is the surface of a membrane on which the bacteria have been cultured with a reasonable expectation of success because Straus is also drawn to the optical detection 
Dupoy teaches that the optical acquisition axis, i.e. imaging angle α, forms a non-zero angle with the direction of propagation of the light beam ([0006], [0029], [0043]), i.e. illumination angle β, and teaches that both imaging angle α and illumination angle β can be oblique to the lid (the lid is parallel to the detection surface; hence, both imaging angle α and illumination angle β are non-zero with respect to the normal of the detection surface) ([0006], [0014], [0043], p. 3, claims 1, 6 and 12); hence, Dupoy teaches that the imaging can comprise imaging an imaged incident area of the light on the surface of the detection surface by means of a light receiving element having an array of pixel sensors positioned to receive reflected, scattered, or diffused light from the imaged incident area (i.e. imaging with a digital camera) at imaging angle α, wherein imaging angle α is different from zero and from illumination angle β with respect to the normal to the detection surface and detecting the light reflected, scattered, or diffused from the detection surface or by the micro-colonies on the detection surface to thereby detect the presence of micro-colonies growing on the detection surface.
Dupoy teaches that the method further comprises scanning the detection surface [0004-8] which can comprise having the Petri dish mounted on a translation stage so that the imaged incident area can be shifted by a distance corresponding to the stage movement step allowing the entire detection surface to be imaged [0033-34], i.e. performing the relative movement of the sample relative to the electric powered light source and the light receiving element so as to illuminate and to image the entire 
Dupoy teaches imaging the surface of the lid with camera CA (Fig. 2B) [0028] and teaches masking the trace high intensity light from the translucent face (lid) of the container [0047], i.e. capturing a two-dimensional (gray-scale or color) image, identifying an artefact caused by a lid of the closed device according to the captured two-dimensional image and masking the artefactual signal from the lid to detect the light reflected, scattered, or diffused from the detection surface or by the micro-colonies on the detection surface.
Dupoy teaches moving the sample relative to the electric powered light source and the light receiving element so as to illuminate and to image the entire detection surface, but Dupoy doesn’t specifically teach that the movement of the sample relative to the light source and camera comprises a succession of: a linear movement displacing the image incident area from a center of the sample towards a border thereof, followed by a rotational movement of the sample around a center axis thereof, and a linear movement displacing the imaged incident area from the border of the sample towards the center thereof, or a linear movement displacing the image incident area from the border of the sample towards the center thereof, followed by a rotational movement of the sample around the center axis thereof and a linear movement displacing the imaged incident area from the center of the sample toward the border thereof; however, a person of ordinary skill in the art at the time of filing would have found it obvious for the scanning to be a succession of linear movement from center to border or border to center, followed by rotational movement (i.e. rotation of dish), followed by the 
Sweet teaches apparatuses and methods for detecting micro-colonies growing on an agar medium of a sample (Abst.) wherein the detection surface is scanned by starting at the edge of the Petri dish and moving the imaged area inward while rotating the Petri dish until reaching the center, at which point the imaged area is returned to just outside the edge of the dish (col. 5, ll. 19-33; col. 1, ll. 61-67), i.e. the scanning comprises a succession of linear movement of the imaged area from the border to the center, followed by rotational movement of the sample around its center axis, followed by linear movement from the center to the border.  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Dupoy in view of Straus wherein the detection surface is scanned for microcolonies which comprises a succession of linear movement of the imaged area from the border to the center, followed by rotational movement of the sample around its center axis, followed by linear movement from the center to the border with a reasonable expectation of success because Sweet teaches using such a scanning protocol for successfully detecting bacterial microcolonies.
Dupoy teaches that both the light element and camera are above the surface of the Petri dish (rather than underneath, see Fig. 2A), teaches that both imaging angle α and illumination angle β are oblique ([0006], [0014], [0043], p. 3, claims 1, 6 and 12), i.e. non-zero with respect to the normal of the detection surface, and teaches scanning the surface by movement of the stage toward the light element (see Fig. 2A) which displaces the imaged incident area from the center of the Petri dish toward the border 
Dupoy teaches that the angle between the illumination axis β and the imaging axis α must be non-zero (i.e. α ≠ β; [0006], [0014], [0043]), that both α and β can be non-zero with respect to the normal (i.e. α ≠ 0; β ≠ 0; [0043]) and, as discussed above, the skilled artisan would have found it obvious to practice the method made obvious by Dupoy wherein the angles ɣ and ẟ are both > 90° so that the rim of the Petri dish would not interfere with either the illumination light path or the imaging light path (Fig. 2A).  A person of ordinary skill in the art at the time of filing would have found it obvious for the illumination angle β to be closer to the normal than the imaging angle α because Dupoy 
Regarding claim 2, Dupoy teaches that the sample is irradiated using the light source illuminating the sample according to a pattern, said pattern being a line with a width of 1 mm [0035]; therefore, claim 2 is prima facie obvious.
Regarding claim 4, Dupoy teaches that the bacterial colonies can be detected by using thresholding [0033], i.e. wherein the detection of micro-colonies comprises determining variation in the light by using the number of pixels receiving a signal level above a threshold value around a light intensity peak for at least one line or column of the array of pixel sensors; therefore, claim 4 is prima facie obvious.
Regarding claim 5, Dupoy teaches that the bacterial colonies can be detected by using a high pass filter [0033], i.e. wherein the detection of micro-colonies comprises 
Regarding claim 6, Dupoy teaches that the bacterial colonies can be detected by a detection of contours [0033], i.e. wherein the detection of micro-colonies comprises determining variation in the intensity value of the light by using the array of pixel sensors; therefore, claim 6 is prima facie obvious.
Regarding claim 3, Dupoy doesn’t specifically recite that the height of the colonies is determined by triangulation; however, a person of ordinary skill in the art at the time of filing would have found it obvious to use triangulation to determine the height of the colonies because Petersen, who also teaches imaging objects (termites) in a Petri dish with a light source directed at an angle which is non-zero with respect to the normal of the surface of the dish and imaged with a camera wherein the observation angle is non-zero with respect to the normal of the surface of the dish (Fig. 1A, Fig. 2), teaches three dimensional scans of the contents of the dish by using triangulation to produce the three dimensional image wherein the height of features can be disclosed (p. 3, right col.; height plot in Fig. 1C); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to incorporate Petersen’s triangulation methods for determining height into the method of Dupoy to be able to determine the height of the colonies; therefore, claim 3 is prima facie obvious.

Response to Arguments
Lid CP of Dupoy may have a specified distance from the bacteria on the membrane to be examined depending on the height of Petri dish BP” but argue that “Dupoy does not disclose or suggest that a lid of the closed device is arranged to have a determined distance from the membrane in the closed device” and that “this height/distance is not determined to allow scanning through the closed lid”.  This is thoroughly unpersuasive as Dupoy teaches that being able to scan the detection surface for microcolonies WITHOUT opening the Petri dish is a major feature of their invention ([0002-3], [0027]) which is achieved by the arrangement of the irradiation axis and imaging axis at non-zero angles such that the imaging axis does not pass through the region of the lid illuminated by the light in the radiation axis ([0004-8], [0027-32]; Figs. 1-2) which would not be possible without sufficient distance between the lid and the detection surface as is apparent in the diagram of Fig. 2A.  Dupoy clearly teaches that their scanning method is performed through the lid of the closed Petri dish ([0027-34], [0003-8] wherein distance between the lid and the parallel detecting surface allow light on the imaging axis to not pass through the region of the lid illuminated by the light in the radiation axis (see Fig. 2A).  Hence, Applicants arguments are unpersuasive.  The rejection has been amended to address the new limitation.
Applicants admit that Dupoy teaches masking the artefactual reflections from the lid of the Petri dish (“Dupoy, in paragraph [0047], describes masking the trace of the light beam FL (as shown in Fig. 2A) on the translucent face of the container, which is in the form of a zone of high intensity. Dupoy further describes forming a combined image IC, or 5C, by constructing pixel by pixel in the following way: for each point of the lid, the weakest light intensity ”, Remarks, p. 11, ¶1) but argue that “Dupoy does not disclose or suggest masking of the reflected, scattered, or diffused light of the lid based on the determined distance of the closed device and the membrane, as recited in claim 1” arguing that the artefactual signal masked by Dupoy is not light reflected from the lid “Thus, it is the trace of the light beam that emerges directly from the light source SL. The trace masked by Dupoy is not secondary light, such as light reflected, scattered, or diffused by the lid.”  This is unpersuasive as the masking done by Dupoy, taking the lowest intensity signal for each pixel from several acquired images, is done on the images acquired from the imaging device along the imaging axis comprising artefactual light reflected from the lid (see Dupoy, [0045-7], setup in Fig. 2A); hence, the masking is of the light reflected from the lid not light coming directly from the light source (which would be impossible with the apparatus of Dupoy as shown in Fig. 2A).    Hence, Applicants arguments are unpersuasive.  The rejection set forth above addresses all claim limitations including the newly introduced claim amendments.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/RENEE CLAYTOR/           Supervisory Patent Examiner, Art Unit 1651